NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         AUG 3 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 PIETER EKA JAYASAPUTRA,                             No.      15-70270

                    Petitioner,                      Agency No. A098-456-296

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Pieter Eka Jayasaputra, a native and citizen of Indonesia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009), and

we deny the petition for review.

      Substantial evidence supports the agency’s determination that Jayasaputra’s

past harm, considered cumulatively, did not rise to the level of persecution. See

id. at 975-76 (applicant who was stripped, spat on, threatened, and denied medical

attention as a child, wrongfully detained by police, and beaten by a mob did not

establish past persecution). Substantial evidence also supports the agency’s

determination that Jayasaputra did not establish a well-founded fear of future

persecution because, even under a disfavored group analysis, he failed to show

sufficient individualized risk of persecution. See id. at 977-79. We reject

Jayasaputra’s contention that the BIA committed legal error in requiring that he

show a particularized threat of harm as a member of a disfavored group. See id.

Thus, we deny the petition as to Jayasaputra’s asylum claim.

      Because Jayasaputra did not establish eligibility for asylum, his withholding

of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s denial of

                                         2                                     15-70270
Jayasaputra’s CAT claim because he failed to establish it is more likely than not he

would be tortured by or with the consent or acquiescence of the government if

returned to Indonesia. See Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir.

2009).

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70270